Case 2:19-cv-01501-NBF Document 10 Filed 01/22/20 Page 1 of 3

 

. -
RE: Scott Hodges v. U.S. Post Office a L ei B

Civil action No 19-1501
JAN 2.2 2020

Response to Defendant’s motion to Dismiss CLERK U.S. DISTRICT Cc
na OURT
WEST, DIST. OF PENNSYLVANIA,

Scott Hodges (The Plaintiff) would like to point out several key issues and errors in the defendant’s
motion to dismiss. The Plaintiff, who is Pro Se, is permitted to dispense with the legal brief writing style

in an effort to emphasize the points of the case.

The US Post Office is a pseudo-government agency that operates as a service in competition with several
other postal delivery services. The services it provides are separate and divided from other government
services. As such, the US Post Office should not be protected from civil suit under the clause of
sovereign immunity or any other government-imposed limitation. The US Post Office is run-as a
business and should be treated as such. Customers of the US Post Office have a choice of services to be
used and it is simply not reasonable for a person to assume that the US Post Office operates under
different rules than the other package services that it competes with. Furthermore, in marketing US
Post Office services, nowhere does it state that the Post Office is “The US Government” as alleged by the
Plaintiff. The most significant argument to this point is the US Post Office primary website, which is

USPS.COM, not USPS.GOV. All government agencies use .gov domain suffixes to identify them as

 

government agencies. The US Post Office does not. in short, this argument is invalid because a
reasonable person does not discern the services provided by the US Post Office from any other
package delivery service and the concept of sovereign immunity is not a factor in deciding which
delivery service to use. Furthermore, the US Post Office makes a significant marketing effort to

position itself as an independent delivery service rather than as a branch of the Federal government.
Case 2:19-cv-01501-NBF Document 10 Filed 01/22/20 Page 2 of 3

Regarding the improper procedure for submitting complaints, the Plaintiff provided proof in his prior
document that he tried several times to contact the Post Office about the lost mail and provided a lost-
mail tracking request number and information related to 2 different customer inquiries following up on
this lost-mail tracking request number. The defendant, by not being able to find any of the three
contact records that the Plaintiff has provided, has essentially demonstrated that the US Post Office lost
mail tracking system is woefully inadequate, contributing to the inability of the service to return lost
mail. In addition, the Plaintiff had several phone calls and personal discussions with Post Office .
employees, and none of them had any suggestions on how to communicate a complaint to the Post
Office other than by using the channels that the Plaintiff used. Again, as stated in the initial detail
document, after trying several times to contact the appropriate individuals at the US Post Office,
Plaintiff saw no other remedy than to file in small claims court. The subsequent and somewhat
intimidating tactics used by the defendant’s attorney should not prevent the Plaintiff from seeking
compensation from the defendant for the damages he incurred by the negligent loss of and subsequent
inability to find the materials in question. In short, Plaintiff tried everything in his power to
communicate with the Post Office but the organizational structure, lack of customer support, poor
complaint management training of employees and broken customer complaint website (as provided

in prior documents) prevented him from doing so. Furthermore, the US Post Office mail tracking

system deliberately and systematically deletes all records of lost mail once 6 months have passed.

Revisiting the defendant’s claim that a Post Office employee could not find any records relating to the
Plaintiff's lost package search, Plaintiff has already stated that all electronic records relating to the
tracking request vanished exactly 6 months to the day after the request was submitted. This alludes to a

defensive strategy that is far more premeditated than just negligence. It alludes that US Post Office
Case 2:19-cv-01501-NBF Document 10 Filed 01/22/20 Page 3 of 3

management has put into place deliberate policies and processes which are designed to prevent claims
like that of the Plaintiff. Plaintiff is not alleging that this is outright fraud, but some might consider it
that. The US Attorney’s office, normally responsible for policing this type of deceptive practice ina
private business, is inadvertently supporting it in the US Post Office. Fortunately, the Plaintiff provided

copies of these records.

In closing, the defendant has not provided sufficient argument for the dismissal of this case because all
of the arguments and precedents provided are either incorrect (i.e. record of communication and
exhaustion of administrative remedies) or invalid (i.e. cited precedents that do not pertain specifically to
the US Post Office providing a service for a fee, and instead pertain to the Federal government) as it

relates to a small claims case against the US Post for negligence.

Please deny this motion to dismiss.

Thank you for your time and consideration in this matter.
